DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COOKTOP APPLIANCE AND HEATING ELEMENT HAVING A HEAT TRANSFER DISK .
The disclosure is objected to because of the following informalities: Par. [0013] should recite "FIG. 4".  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show sensor support assembly 101 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 5, 10, 11, and 14 objected to because of the following informalities:  
Claim 2, line 3 recites “the bimetallic thermostat”.  Neither claim 2, nor claim 1 from which claim 2 depends, claim that the thermostat is a bimetallic thermostat.
A similar objection is raised against claim 11, line 3.
Claim 2, line 3 recites “a distal end of the bimetallic thermostat”. Claim 1 recites “a distal end of the thermostat”. Thus, in view of the above objection to claim 2, claim 2 should recite “the distal end”.
Claim 2, line 3 should recite “urged away from the top surface”.
Claims 5 and 14 should recite “wherein the second material of the heat transfer disk”.
Claim 10, line 4 should recite “comprising:” to add a semicolon at the end of the line.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "sensor support assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the “sensor support assembly” appears to be referring to the “thermostat comprising a base and a top cap” (see specification par. [0027]).
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “within” in claims 8 and 17 is used by the claim to mean “over” or “on top,” while the accepted meaning is “inside" or "contained in.” In particular, the specification describes the top cap 126 being seated within base 124 as illustrated in Figs. 7 and 8 (Specification, par. [0038]).  The specification further describes that, as illustrated in Figs. 9 and 10, some embodiments have the top cap 126 seated on top of or over base 124 (Specification, par. [0039]).  Figs. 7-10 each show the top cap 126 being in the same position relative to the base 124 (i.e., on top of).  The term is indefinite because the specification does not clearly redefine the term.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 15 recite the same subject matter recited in claims 1 and 10 respectively where "the heat transfer disk is joined to the thermostat at the top cap".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 8, 10, 12, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pasqual (U.S. Pub. No. 2018/0238559 A1).
In regards to claim 1, Pasqual describes an electric resistance heating coil assembly (Pasqual, par. [0005]; Fig. 1), comprising: a spiral wound sheathed heating element having a first coil section and a second coil section (Pasqual, pars. [0057]-[0058]; Figs. 1 and 6 – the thermostat 105 is positioned in a region of the heating element 100 and connected in series between the first terminal 110 and second terminal 115. The areas separated by the thermostat 105 correspond to a first and second region of the heating element 100); a thermostat comprising a base and a top cap held on the base (Pasqual, pars. [0005], [0070], [0080]; Figs. 8-11 – the thermostat has a separate top portion, which includes contact surface 51, and a bottom portion as shown below in annotated Fig. 9), the thermostat being connected in series between the first and second coil sections of the spiral wound sheathed heating element (Pasqual, pars. [0057]-[0058]; Figs. 1 and 6 – the thermostat 105 is positioned in a region of the heating element 100 and connected in series between the first terminal 110 and second terminal 115), the thermostat being spring loaded such that a distal end of the thermostat is urged away from a top surface of the spiral wound sheathed heating element (Pasqual, pars. [0007] and [0078]-[0080]; Figs. 9 and 10 – an urging element 910, such as a spring, provides an upward force that urges contact surface 512 of the thermostat 105 upward towards an object [i.e., a cooking utensil]); and a heat transfer disk joined to the thermostat at the top cap (Pasqual, par. [0065], [0090]-[0091], [0105], and [0108]; Figs. 14, 23, 26, and 29 – medallion 145/1445 is a metal plate that is substantially coplanar with, or slightly above or below, the top surface of the heating element and that can be mounted in thermal contact with the thermostat. The thermostat can be used to measure the temperature of the medallion), the heat transfer disk positioned concentrically with a center of the spiral wound sheathed heating element (Pasqual, Figs. 1, 14, and 23-25).

    PNG
    media_image1.png
    606
    686
    media_image1.png
    Greyscale

Annotated Figure 9
In regards to claim 3, Pasqual describes wherein a diameter of heat transfer disk is larger than a diameter of the top cap (Pasqual, Fig. 23).
In regards to claim 6, Pasqual describes wherein the heat transfer disk is joined to the thermostat at the top cap (Pasqual, par. [0065], [0090]-[0091], [0105], and [0108]; Figs. 14, 23, 26, and 29).
In regards to claim 8, it is noted that, as provided previously in regards to 35 USC § 112, while claim 8 recites “within”, the top cap is on top of the base (See Figs. 7-10 of the instant application).  Claim 8 is therefore being interpreted as “wherein the top cap is seated on top of the base.”  Accordingly, Pasqual describes wherein the top cap is seated within the base (Pasqual, par. [0080]; Figs. 9 and 23 – top portion is on top of bottom portion).
In regards to claim 10, Pasqual describes a cooktop appliance (Pasqual, par. [0005]; Fig. 1), comprising: a heating element defining a heating zone (Pasqual, pars. [0057]-[0058]; Figs. 1 and 6 – the thermostat 105 is positioned in a region of the heating element 100 and connected in series between the first terminal 110 and second terminal 115. The areas separated by the thermostat 105 correspond to a first and second region of the heating element 100); and a sensor support assembly positioned within the heating zone of the heating element (Pasqual, Id.), the sensor support assembly comprising an outer shroud (Pasqual, Figs. 5-8; par. [0074] – housing 530 has side walls 710 that extend from the medallion to enclose a volume inside the housing), a thermostat mounted to the outer shroud (Pasqual, Figs. 7 and 8; pars. [0074] and [0077] – the thermostat can be held in a housing 530 which are connected by one or more brackets 810), the thermostat comprising a base and a top cap held on the base (Pasqual, pars. [0005], [0070], [0080]; Figs. 8-11 – the thermostat has a separate top portion, which includes contact surface 51, and a bottom portion as shown below in annotated Fig. 9), and a heat transfer disk joined to the thermostat at the top cap (Pasqual, par. [0065], [0090]-[0091], [0105], and [0108]; Figs. 14, 23, 26, and 29 – medallion 145/1445 is a metal plate that is substantially coplanar with, or slightly above or below, the top surface of the heating element and that can be mounted in thermal contact with the thermostat. The thermostat can be used to measure the temperature of the medallion), the heat transfer disk extending above the outer shroud (Pasqual, Figs. 28-29; pars. [0107]-[0108] – a medallion extension covers the contact surface 512). 
Claim 12 recites similar subject matter as claim 3 and is rejected in view of Pasqual for similar reasons.
Claim 15 recites similar subject matter as claims 1, 6, and 10 and is rejected in view of Pasqual for similar reasons.
Claim 17 recites similar subject matter as claim 8 and is rejected in view of Pasqual similar reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasqual as applied to claims 1 and 10 above, and further in view of Circuit Globe (Circuit Globe, Bimetallic Thermometer).
In regards to claim 2, Pasqual describes the electric resistance heating coil assembly of claim 1, wherein the sensor support assembly further comprises a spring bracket mounted to the base such that a distal end of the bimetallic thermostat is urged away from a top surface of the spiral wound sheathed heating element (Pasqual, pars. [0007] and [0078]-[0080]; Figs. 9 and 10 – an urging element 910, such as a spring, provides an upward force that urges contact surface 512 of the thermostat 105 upward towards an object [i.e., a cooking utensil]).  Pasqual does not specify what type of thermostat is used.  However, bimetallic thermostats are well known in the area and are often used in household appliances, such as ovens, to mechanically measure temperature (Circuit Globe, pages 1-4).  Accordingly, it would have been well known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Pasqual in view of Circuit Globe to utilize a bimetallic thermostat to take temperature measurements.  The motivation to do so is the simple construction, robustness, and low cost of bimetallic thermostats. 
Claim 11 recites similar subject matter as claims 1 and 2 and is rejected in view of Pasqual in view of Circuit Globe for similar reasons.
Claim(s) 4-5, 7, 9, 13-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasqual.
In regards to claim 4, Pasqual does not explicitly describe wherein the base of the thermostat comprises a first material, and wherein the heat transfer disk comprises a second material distinct from the first material.  While Pasqual does provide that the medallion 145 can be constructed of metal, or other suitable thermally conductive materials (Pasqual, pars. [0065] and [0090]), Pasqual does not describe what other materials are used in the thermostat.  However, it would have been mere optimization and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to make the components in contact with the thermostat out of different materials based on the location of said component relative to the heat source.  The motivation to do so is to help ensure only the portions of the thermostat intended to measure the temperature are exposed to the heat to help ensure accurate readings and to protect components of a thermostat from scorching or other unwanted surface effects from adversely impacting the operation of the thermostat.
In regards claim 5, Pasqual does not explicitly describe wherein the heat transfer disk is formed of aluminum, copper, a copper alloy, or an aluminum alloy.  Rather, Pasqual provides that the medallion 145 can be constructed of metal or other suitable thermally conductive materials (Pasqual, pars. [0065] and [0090]).  Aluminum, copper, and their associated alloys are well known in the art and are commonly used in thermal transfer applications due to the high thermal conductivity properties (e.g., baking sheets and heat sinks).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to make the medallion of Pasqual using aluminum, copper, copper alloy, or aluminum alloy.  The motivation to do so is to allow a temperature reading of the medallion to accurately reflect the temperature of the object being heated and to prevent a cool area from forming in the region being heated by the heating element.
In regards to claim 7, Pasqual does not explicitly describe wherein the heat transfer disk is spot welded, seam welded, ultrasonic welded, or resistance welded to the top cap.  Pasqual describes implementations where the contact surface 512 is located beneath a medallion extension 2646 (Pasqual, Figs. 28-29; pars. [0107]-[0108]).  Pasqual further describes welding the medallion a bracket 1610 that is coupled to the thermostat 105 (Pasqual, pars. [0093]-[0094]; Figs. 16-17).  However, it would have been mere optimization and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to weld the medallion, and/or medallion extension, to the contact surface of the thermostat.  The motivation to do so is to ensure that the medallion and contact surface are thermally connected so that there is an accurate temperature measurement of the medallion and/or medallion extension.
In regards to claim 9, Pasqual does not explicitly describe wherein the top cap is press fitted on top of the base.  However, it would have been mere optimization and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to press fit the top portion of the thermostat to the bottom portion.  The motivation to do so is to provide a secure connection of the thermostat body to protect the internal components from debris, scorching, oxidation, or other unwanted surface effects from adversely impacting the operation of the thermostat and to ensure that the thermostat body stays together through repeated vertical movement due to the urging element.
Claim 13 recites similar subject matter as claim 4 and is rejected in view of Pasqual for similar reasons.
Claim 14 recites similar subject matter as claim 5 and is rejected in view of Pasqual for similar reasons.
Claim 16 recites similar subject matter as claim 7 and is rejected in view of Pasqual for similar reasons.
Claim 18 recites similar subject matter as claim 9 and is rejected in view of Pasqual for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GE Appliances Sensi-Temp Technology Dispatcher describes a sensor used to detect cookware and monitor temperatures to prevent oil ignition and maintain safe cooking temperatures for coil stovetop burners.  U.S. 10,634,363 B2 describes a spring bracket for a cooktop appliance that includes a bimetal thermostat that is used to measure the temperature of a cooking utensil placed on the heating element. Ferguson provides the advantages of press fitting.  U.S. 4,091,354 A describes a bimetal snap disc thermostat that has some press fitted components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763